                                                       THIERMAN BUCK, LLP
                                                   1
                                                       Mark R. Thierman, Nev. Bar No. 8285
                                                   2   Joshua D. Buck, Nev. Bar No. 12187
                                                       Leah L. Jones, Nev. Bar No. 13161
                                                   3   7287 Lakeside Drive
                                                       Reno, Nevada 89511
                                                   4   Tel. (775) 284-1500
                                                       Fax. (775) 703-5027
                                                   5   mark@thiermanbuck.com
                                                       josh@thiermanbuck.com
                                                   6
                                                       leah@thiermanbuck.com
                                                   7
                                                       Attorneys for Plaintiffs Mustafa Yousif and Sharone Walker on behalf of themselves and all
                                                   8   others similarly situated.

                                                   9   OGLTREE, DEAKINS, NASH, SMOAK, & STEWART, P.C.
                                                       Anthony L. Martin, Nev. Bar No. 8177
Email info@thiermanbuck.com www.thiermanlaw.com




                                                  10   Dana B. Salmonson, Nev. bar. No. 11180
                                                       Wells Fargo Tower, Suite 1500
                                                  11   3800 Howard Hughes Parkway
         (775) 284-1500 Fax (775) 703-5027




                                                       Las Vegas, NV 89169
                                                       Tel. (702) 369-6800
             THIERMAN BUCK LLP




                                                  12
                                                       Fax: (702) 369-6888
                7287 Lakeside Drive
                  Reno, NV 89511




                                                  13   anthony.martin@ogletreedeakins.com
                                                       dana.salmonson@ogltreedeakins.com
                                                  14
                                                       Attorneys for Defendants Venetian Casino Resort, LLC and Las Vegas Sands Corp.
                                                  15
                                                  16                               UNITED STATES DISTRICT COURT

                                                  17                                    DISTRICT OF NEVADA
                                                  18
                                                  19   MUSTAFA YOUSIF and SHARONE                       Case No.: 2:16-cv-02941-RFB-NJK
                                                       WALKER on behalf of themselves and all
                                                  20   others similarly situated,
                                                                                                        JOINT STIPULATION RE
                                                  21                                                    CORRECTION OF [PROPOSED]
                                                                     Plaintiffs,
                                                                                                        AMENDED NOTICE AND [PROPOSED]
                                                  22                                                    ORDER
                                                              vs.
                                                  23
                                                       THE VENETIAN CASINO RESORT, LLC;
                                                  24
                                                       LAS VEGAS SANDS, CORP. and DOES 1
                                                  25   through 50, inclusive,

                                                  26          Defendants.
                                                  27          Per the Court’s Orders granting Plaintiffs’ Motion to Certify Class for Conditional
                                                  28   Certification and for an Order Circulating Notice Pursuant to 29 U.S.C. § 216(b) (ECF No. 108)


                                                                                              -1-
                                                             JOINT STIPULATION AND [PROPOSED] ORDER RE CORRECTION OF 216(b) NOTICE
                                                   1   and Order approving FLSA Notice (ECF No. 109), the Notice approved by the Court does not
                                                   2   reflect subsequent changes made by agreement of the Parties to the operative Complaint.
                                                   3   Specifically, the operative Complaint, the fourth amended complaint (hereinafter “Complaint” at
                                                   4   ECF No. 98) removes all allegations of unpaid pre-shift meetings. Plaintiffs’ Complaint alleges
                                                   5   uncompensated pre- and post-shift work task but does not include uncompensated pre-shift
                                                   6   meetings. Further, after some discussion, the Parties agree and have filed a Stipulation and Order
                                                   7   to Dismiss Defendant Las Vegas Sands Corp. from this matter. (ECF No. 110.) The Notice must
                                                   8   be amended to reflect these changes.
                                                   9          Accordingly, the Parties have jointly amended the Notice and submit Exhibit A, the
Email info@thiermanbuck.com www.thiermanlaw.com




                                                  10   Stipulated Proposed Amended Notice for the Court’s review and approval.
                                                  11   ///
         (775) 284-1500 Fax (775) 703-5027
             THIERMAN BUCK LLP




                                                  12   ///
                7287 Lakeside Drive
                  Reno, NV 89511




                                                  13   ///
                                                  14   ///
                                                  15   ///
                                                  16   ///
                                                  17   ///
                                                  18   ///
                                                  19   ///
                                                  20   ///
                                                  21   ///
                                                  22   ///
                                                  23   ///
                                                  24   ///
                                                  25   ///
                                                  26   ///
                                                  27   ///
                                                  28   ///


                                                                                              -2-
                                                             JOINT STIPULATION AND [PROPOSED] ORDER RE CORRECTION OF 216(b) NOTICE
                                                   1          The Parties do not seek an extension of deadlines set forth in the Court’s Order approving
                                                   2   FLSA Notice. (ECF No. 109).
                                                   3   Respectfully submitted,
                                                   4   Dated this 8th day of October 2018.                 Dated this 8th day of October 2018.
                                                   5
                                                   6    THIERMAN BUCK, LLP                                OGLTREE, DEAKINS, NASH, SMOAK,
                                                                                                          & STEWART, P.C.
                                                   7
                                                   8                                                      /s/Dana B. Salmonson__
                                                        /s/Leah L. Jones_________________________
                                                   9    Mark R. Thierman, Esq., Bar No. 8285              Anthony L. Martin, Nev. Bar No. 8177
                                                        Joshua D. Buck, Esq., Bar No. 12187               Dana B. Salmonson, Nev. bar. No. 11180
Email info@thiermanbuck.com www.thiermanlaw.com




                                                  10                                                      Wells Fargo Tower, Suite 1500
                                                        Leah L. Jones, Esq., Bar No. 13161                3800 Howard Hughes Parkway
                                                        7287 Lakeside Drive                               Las Vegas, NV 89169
                                                  11
         (775) 284-1500 Fax (775) 703-5027




                                                        Reno, Nevada 89511
             THIERMAN BUCK LLP




                                                  12    Attorneys for Plaintiffs Mustafa Yousif and       Attorneys for Defendants Venetian Casino
                7287 Lakeside Drive




                                                        Sharone Walker                                    Resort, LLC and Las Vegas Sands Corp.
                  Reno, NV 89511




                                                  13
                                                  14
                                                  15
                                                  16                                              ORDER
                                                  17
                                                              IT IS SO ORDERED                                             , 2018.
                                                  18
                                                  19          DATED: October 10, 2018.
                                                  20
                                                  21                                                      __________________________
                                                                                                    U.S. District Judge
                                                  22                                                       RICHARD F. BOULWARE, II
                                                                                                           United States District Court
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28


                                                                                              -3-
                                                             JOINT STIPULATION AND [PROPOSED] ORDER RE CORRECTION OF 216(b) NOTICE
                                                                                     Exhibit List
                                                   1
                                                   2                 Exhibit A: Plaintiffs’ Proposed Amended Notice

                                                   3
                                                   4
                                                   5
                                                   6
                                                   7
                                                   8
                                                   9
Email info@thiermanbuck.com www.thiermanlaw.com




                                                  10
                                                  11
         (775) 284-1500 Fax (775) 703-5027
             THIERMAN BUCK LLP




                                                  12
                7287 Lakeside Drive
                  Reno, NV 89511




                                                  13
                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28


                                                                                        -4-
                                                       JOINT STIPULATION AND [PROPOSED] ORDER RE CORRECTION OF 216(b) NOTICE
EXHIBIT A




EXHIBIT A
                                                        Mark R. Thierman, Nev. Bar No. 8285
                                                    1
                                                        Joshua D. Buck, Nev. Bar No. 12187
                                                    2   Leah L. Jones, Nev. Bar No. 13161
                                                        THIERMAN BUCK LLP
                                                    3   7287 Lakeside Drive
                                                        Reno, NV 89511
                                                    4
                                                        Tel. (775) 284-1500
                                                    5   Fax. (775) 703-5027
                                                        mark@thiermanbuck.com
                                                    6   josh@thiermanbuck.com
                                                    7   leah@thiermanbuck.com

                                                    8   Attorneys for Plaintiffs MUSTAFA YOUSIF
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                        and SHARONE WALKER on behalf of themselves
                                                    9   and all others similarly situated
                                                10
          (775) 284-1500 Fax (775) 703-5027




                                                                                   UNITED STATES DISTRICT COURT
                                                11
              THIERMAN BUCK, LLP




                                                                                       DISTRICT OF NEVADA
                 7287 Lakeside Drive




                                                12
                   Reno, NV 89511




                                                13      MUSTAFA YOUSIF and SHARONE                    Case No.: 3:16-cv-02941-RFB-NJK
                                                        WALKER on behalf of themselves and all
                                                14      others similarly situated,                    [PROPOSED] NOTICE OF PENDENCY
                                                                                                      OF FLSA COLLECTIVE ACTION
                                                15                   Plaintiffs,                      LAWSUIT
                                                16
                                                               vs.
                                                17
                                                        THE VENETIAN CASINO RESORT, LLC;
                                                18
                                                        LAS VEGAS SANDS, CORP and DOES 1
                                                19      through 50, inclusive,

                                                20             Defendants.
                                                21
                                                22
                                                23              TO: All current and former non-exempt employees who were employed as
                                                24      housekeepers by Defendant THE VENETIAN CASINO RESORT, LLC, during the relevant time
                                                        period.
                                                25
                                                               RE: Fair Labor Standards Act lawsuit filed against THE VENETIAN CASINO RESORT,
                                                26      LLC.
                                                27
                                                28

                                                                                                  1

                                                                     NOTICE OF THE PENDENCY OF FLSA COLLECTIVE ACTION LAWSUIT
                                                                                                INTRODUCTION
                                                    1
                                                    2          The purpose of this notice is to:

                                                    3           1)     inform you of the existence of a lawsuit seeking recovery of unpaid overtime
                                                                       compensation under the Fair Labor Standards Act (“FLSA”) in which you may be
                                                    4
                                                                       “similarly situated” to named-Plaintiffs MUSTAFA YOUSIF and SHARONE
                                                    5                  WALKER;

                                                    6           2)     advise you of how your rights may be affected by this lawsuit; and
                                                    7
                                                                3)     instruct you on the procedure for participating in this lawsuit, if you choose to do
                                                    8                  so.
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    9          This Notice is not an expression by the court of any opinion as to the merits of any claims
                                                10      or defenses asserted by any party to this action.
          (775) 284-1500 Fax (775) 703-5027




                                                11                                   DESCRIPTION OF THE LAWSUIT
              THIERMAN BUCK, LLP
                 7287 Lakeside Drive




                                                12
                   Reno, NV 89511




                                                                 On October 27, 2016, Plaintiffs MUSTAFA YOUSIF and SHARONE WALKER
                                                13      (“Plaintiffs”) filed a class and collective action complaint against THE VENETIAN CASINO
                                                        RESORT, LLC and DOES 1 through 50, inclusive, (“Venetian/Palazzo” or “Defendant”), on
                                                14      behalf of themselves and all others similarly situated, for unpaid wages under the FLSA and
                                                        Nevada state law. Specifically, Plaintiffs claim that they and other persons employed as
                                                15      housekeepers by the Venetian/Palazzo are entitled to unpaid wages because they were not paid
                                                16      for the time it took employees to obtain station assignments, load and fill their cleaning carts with
                                                        items required to complete their daily work duties prior to clocking in for the beginning of
                                                17      employees’ regularly scheduled shift start time, and/or completing room assignments after
                                                        clocking out resulting in unpaid overtime premium compensation for hours worked over 40 in a
                                                18
                                                        workweek. Plaintiffs seek to recover unpaid overtime premium pay in an amount equal to the
                                                19      alleged unpaid wages and liquidated damages (double damages) on behalf of themselves and
                                                        all other similarly situated individuals resulting from the Venetian/Palazzo’s alleged unlawful
                                                20      conduct as well as other damages provided by law. Plaintiffs have also brought various state law
                                                        claims arising out of the same behavior but those claims are not at issue in this Notice.
                                                21
                                                22              Defendant denies Plaintiffs’ claims and denies it is liable for any damages resulting from
                                                        this lawsuit.
                                                23
                                                24                   DEFINITION OF WHO MAY PARTICIPATE IN THIS LAWSUIT

                                                25              To participate in this lawsuit, you must have been employed as a housekeeper by THE
                                                        VENETIAN CASINO RESORT, LLC at any time from October 27, 2013 to the present and you
                                                26      were not paid compensation for the time it took you to obtain your work station assignment for
                                                27      the day, load and fill your cleaning carts with items required to complete your daily work duties,
                                                        prior to clocking in for your regularly scheduled shift, and/or for completing room assignments
                                                28      after clocking out.

                                                                                                          2

                                                                       NOTICE OF THE PENDENCY OF FLSA COLLECTIVE ACTION LAWSUIT
                                                    1
                                                    2                     YOUR RIGHT TO PARTICIPATE IN THIS LAWSUIT

                                                    3           If you fit the definition above, you may join this case by mailing the enclosed “Consent
                                                        to Join” form to the third party administrator (“the Administrator”) at the following address or
                                                    4
                                                        complete an electronic consent to join form at the Web site listed:
                                                    5
                                                                                      [Insert Claims Administrator Name]
                                                    6                                 [Insert Claims Administrator Address]
                                                    7                                 [Insert Web Site]

                                                    8           If you want to join this lawsuit, you must submit a form to the Claims Administrator so
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                        the attorneys prosecuting this case have time to file it with the United States District Court. If
                                                    9   you do not return the “Consent to Join” form in time for it to be filed with the United States
                                                10      District Court, you may not be able to participate in this lawsuit.
          (775) 284-1500 Fax (775) 703-5027




                                                11
              THIERMAN BUCK, LLP




                                                                                     EFFECT OF JOINING THIS SUIT
                 7287 Lakeside Drive




                                                12
                   Reno, NV 89511




                                                13              If you choose to join this case, you will be bound by the decision of the Court, whether it
                                                        is favorable or unfavorable.
                                                14
                                                               If you sign and return the “Consent to Join” form you are agreeing to:
                                                15
                                                16             1)      designate Plaintiffs as your agents to make decisions on your behalf concerning
                                                                       this lawsuit;
                                                17             2)      the method and manner of conducting this lawsuit;
                                                               3)      enter into an agreement with Plaintiffs’ counsel concerning attorneys’ fees and
                                                18
                                                                       costs; and
                                                19             4)      all other matters pertaining to this lawsuit.

                                                20              These decisions and agreements made and entered into by the Plaintiffs named on the
                                                        caption on the lawsuit will be binding on you if you join this lawsuit. However, the Court has
                                                21
                                                        jurisdiction to determine the reasonableness of any settlement with the Defendant, and any
                                                22      agreement concerning the reasonableness of any attorneys’ fees and costs that are to be paid to
                                                        the Plaintiffs’ counsel.
                                                23
                                                24               The attorneys for the Plaintiffs’ class are being paid on a contingency fee basis, which
                                                        means that if there is no recovery there will be no attorneys’ fee. If Plaintiffs prevail in this
                                                25      litigation, the attorneys for the class will request that the court either determine or approve the
                                                        amount of attorneys’ fee and costs they are entitled to receive for their services. The Fair Labor
                                                26      Standards Act provides only for attorneys fees for the Plaintiffs, if successful, and not for the
                                                27      Defendant, although a Court could award Defendant attorneys’ fees for misconduct or other
                                                        reasons not covered by this statute.
                                                28

                                                                                                         3

                                                                       NOTICE OF THE PENDENCY OF FLSA COLLECTIVE ACTION LAWSUIT
                                                    1
                                                                              LEGAL EFFECT IN NOT JOINING THIS SUIT
                                                    2
                                                                 You do not have to join this lawsuit. If you do not wish to participate in this lawsuit, then
                                                    3   do nothing. If you choose not to join this lawsuit, you will not be affected by any judgment,
                                                        dismissal, or settlement rendered in this lawsuit, whether favorable or unfavorable to the class.
                                                    4
                                                        This means that if Plaintiffs win, you will not collect any money from this lawsuit; if Plaintiffs
                                                    5   lose, you will not lose any claims you may or may not have under the FLSA. If you choose not
                                                        to join this lawsuit you are free to file your own lawsuit.
                                                    6
                                                    7
                                                                         STATUTE OF LIMITATIONS ON POTENTIAL CLAIMS
                                                    8
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                                The maximum period of time that you can collect unpaid wages under the FLSA is three
                                                    9   (3) years from when you worked the hours if Plaintiffs establish that Defendant acted willfully,
                                                10      but were not paid for pre-shift and post-shift work activities at the legally correct pay rate. If the
          (775) 284-1500 Fax (775) 703-5027




                                                        Plaintiffs cannot prove the Defendant acted willfully, the statute of limitations is two (2) years.
                                                11      The statute of limitations continues to expire until you file with the court a written consent to join
              THIERMAN BUCK, LLP




                                                        this lawsuit, or initiate your own lawsuit to collect your unpaid wages.
                 7287 Lakeside Drive




                                                12
                   Reno, NV 89511




                                                13
                                                                                      NO RETALIATION PERMITTED
                                                14
                                                               Federal Law prohibits Defendant from discharging you or in any other manner
                                                15      discriminating against you if you exercise your rights under the FLSA to seek compensation.
                                                16      Participation in this lawsuit is not related to or affected by any offer of severance benefits or
                                                        release you may have recently signed.
                                                17
                                                18
                                                                 YOUR IMMIGRATION STATUS DOES NOT MATTER IN THIS CASE
                                                19
                                                                You are entitled to back pay for the alleged unpaid wages and liquidated damages under
                                                20      the FLSA even if you are not otherwise legally entitled to work in the United States. Bringing a
                                                        claim in the court for unpaid wages is not a basis for you to be deported from the United States.
                                                21
                                                22
                                                                             YOUR LEGAL REPRESENTATION IF YOU JOIN
                                                23
                                                24             If you choose to join this lawsuit and agree to be represented by the named Plaintiffs
                                                        through their attorneys, your counsel in this action will be the attorneys at:
                                                25
                                                                                           Thierman Buck, LLP
                                                26                                         7287 Lakeside Drive
                                                27                                         Reno, NV 89511
                                                                                           775-284-1500
                                                28                                         Email: info@thiermanbuck.com

                                                                                                          4

                                                                       NOTICE OF THE PENDENCY OF FLSA COLLECTIVE ACTION LAWSUIT
                                                                                          www.thiermanbuck.com
                                                    1
                                                    2                                    FURTHER INFORMATION

                                                    3          Further information about this Notice, the deadline for filing a “Consent to Join” form, or
                                                        questions about this lawsuit may be obtained by contacting the Thierman Buck, LLP at the contact
                                                    4
                                                        information listed immediately above.
                                                    5
                                                               The court has taken no position in this case regarding the merits of the Plaintiffs’
                                                    6   claims or of the Defendant’s defenses.
                                                    7
                                                                           DO NOT CONTACT THE CLERK OF THE COURT
                                                    8
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    9   DATED:
                                                10
          (775) 284-1500 Fax (775) 703-5027




                                                11                                            ______________________________________
              THIERMAN BUCK, LLP




                                                                                              UNITED STATES DISTRICT COURT JUDGE
                 7287 Lakeside Drive




                                                12
                   Reno, NV 89511




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                                                                        5

                                                                       NOTICE OF THE PENDENCY OF FLSA COLLECTIVE ACTION LAWSUIT
